Order entered August 25, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00697-CR

                            ALLEN MAURICE LITTLE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F-0951721-Y

                                             ORDER
                            Before Justices Bridges, Francis, and Lang

       Based on the Court’s opinion of this date, we set aside the trial court’s restitution order

and remand the case to the trial court for a hearing to determine the proper amount of restitution.

       We ORDER the trial court to transmit a record of the proceedings, including the new

written restitution order, to this Court within THIRTY DAYS of the date of this order.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the record of the

restitution hearing is received, whichever is earlier.



                                                         /s/   DOUGLAS S. LANG
                                                               JUSTICE